Department of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Reme

dies Division

Center for Tobacco Products,

Complainant

Vv.

Khaled M

ohamad

d/b/a Marathon,

Respondent.

Docket No.
FDA Docket No.

. C-14-1338
FDA-2014-H-0820

Decision No. CR3340

Date: August 21, 2014

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP)

(Complaint) against Respondent, Khaled
facts and legal authority sufficient to justi
penalty of $500. Respon
request an extension of time within whic
default judgment against Respondent an

CTP began this case by serving the Comp!

the Complaint with the Food and Drug A
Dockets Management. The Complaint al
cigarettes to minors and failed to verify t!

lent did not answ

filed an Administrative Complaint
Mohamad d/b/a Marathon, that alleges
ify the imposition of a civil money

er the Complaint, nor did Respondent
to file an answer. Therefore, I enter a
assess a civil money penalty of $500.

laint on Respondent and filing a copy of
dministration’s (FDA) Division of

leges that Respondent impermissibly sold
at cigarette purchasers were 18 years of

age or older, thereby violating the Federal Food, Drug, and Cosmetic Act (Act), 21

ULS.C. § 301 et seg., and
Tobacco, 21 C.F.R. pt. 1

its implementin
40 (2013). CT

g regulations, Cigarettes and Smokeless
P seeks a civil money penalty of $500.

On June 25, 2014, CTP served the Complaint on Respondent by United Parcel
Service, pursuant to 21 C.F.R. §§ 17.5 and 17.7. In the Complaint and
accompanying cover letter, CTP explained that within 30 days, Respondent should
pay the proposed penalty, file an answer, or request an extension of time within
which to file an answer. CTP warned Respondent that if it failed to take one of
these actions within 30 days, an Administrative Law Judge could, pursuant to 21
C.F.R. § 17.11, issue an initial decision ordering Respondent to pay the full
amount of the proposed penalty.

Respondent has not filed an answer within the time provided by regulation, nor
has it requested an extension. Pursuant to 21 C.F.R. § 17.11(a), 1am required to
“assume the facts alleged in the [C]omplaint to be true” and, if those facts
establish liability under the Act, issue a default judgment and impose a civil
money penalty. Accordingly, I must determine whether the allegations in the
Complaint establish violations of the Act.

Specifically, CTP alleges the following facts in its Complaint:

e Respondent owns Marathon, an establishment that sells tobacco products
and is located at 9657 Gratiot Avenue, Detroit, Michigan 48213.
Complaint §[ 3.

e During an inspection of Respondent’s establishment on February 28, 2013,
at approximately 6:06 PM, an FDA-commissioned inspector observed that
“a person younger than 18 years of age was able to purchase a package of
Newport Box cigarettes . . . [.]” The inspector also observed that “the
minor’s identification was not verified before the sale... .”. Complaint
q 10.

e¢ On June 20, 2013, CTP issued a Warning Letter to Respondent regarding
the inspector’s observations from February 28, 2013. The letter explained
that the observations constituted violations of regulations found at 21
C.F.R. § 1140.14(a) and (b)(1), and that the named violations were not
necessarily intended to be an exhaustive list of all violations at the
establishment. The Warning Letter went on to state that if Respondent
failed to correct the violations, regulatory action by the FDA or a civil
money penalty action could occur and that Respondent is responsible for
complying with the law. Complaint ¥ 10.

e Khaled Mohamad, Respondent’s owner, responded to the Warning Letter in
an August 29, 2013 telephone call. “Mr. Mohamad stated that the
employee who sold the tobacco product to the minor no longer works at the
establishment . . . [and] that all employees were trained to verify the
identification of every tobacco purchaser who looks under the age of 27,
and not to proceed with a sale if a purchaser is under the age of 18.”
Complaint § 11.

e During a subsequent inspection of Respondent’s establishment on
November 2, 2013, at approximately 12:42 PM, FDA-commissioned
inspectors documented that “a person younger than 18 years of age was
able to purchase package of Newport Box 100s cigarettes . . . [.]” The
inspectors also documented that “the minor’s identification was not verified
before the sale... .” Complaint ¥ 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if distributed or offered for sale in any state in violation of regulations
issued under section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R

§ 1140.1(b). The Secretary of the U.S. Department of Health and Human Services
issued the regulations at 21 C.F.R. pt. 1140 under section 906(d) of the Act. 21
U.S.C. § 387a-1; see 21 U.S.C. § 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar.
19, 2010). The regulations prohibit the sale of cigarettes to any person younger
than 18 years of age. 21 C.F.R. § 1140.14(a). The regulations also require
retailers to verify, by means of photo identification containing a purchaser’s date
of birth, that no cigarette purchasers are younger than 18 years of age. 21 C.F.R.
§ 1140.14(b)(1).

Taking the above alleged facts as true, Respondent violated the prohibition against
selling cigarettes to persons younger than 18 years of age, 21 C.F.R. § 1140.14(a),
on February 28, 2013, and November 2, 2013. On those same dates, Respondent
also violated the requirement that retailers verify, by means of photo identification
containing a purchaser’s date of birth, that no cigarette purchasers are younger
than 18 years of age. 21 C.F.R. § 1140.14(b)(1). Therefore, Respondent’s actions
constitute violations of law that merit a civil money penalty.

CTP has requested a fine of $500, which is a permissible fine under the
regulations. 21 C.F.R. § 17.2. Therefore, I find that a civil money penalty of $500
is warranted and so order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

